NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 14a0742n.06

                                         No. 13-4475

                         UNITED STATES COURT OF APPEALS                              FILED
                              FOR THE SIXTH CIRCUIT                            Sep 24, 2014
                                                                           DEBORAH S. HUNT, Clerk

NACHIZONDE AGNES PHIRI,                               )
                                                      )
       Petitioner,                                    )
                                                      )   ON PETITION FOR REVIEW
v.                                                    )   FROM THE UNITED STATES
                                                      )   BOARD OF IMMIGRATION
ERIC H. HOLDER, JR., Attorney General,                )   APPEALS
                                                      )
       Respondent.                                    )



                                                                                         *
       BEFORE: McKEAGUE and GRIFFIN, Circuit Judges; POLSTER, District Judge.


       PER CURIAM. Nachizonde Agnes Phiri, a citizen of Zambia, petitions through counsel

for review of an order of the Board of Immigration Appeals (BIA) dismissing her appeal from a

decision of an immigration judge (IJ) denying her applications for asylum, withholding of

removal, and protection under the Convention Against Torture (CAT).

       Phiri was born in Zambia in 1977. She entered this country in 2001. She went to school

to become a radiography and CT scan technician. After her schooling was complete, she

overstayed her visa. She had a son born in 2010. When placed in removal proceedings, she

applied for the above relief, claiming to fear persecution in Zambia as a woman who has been

diagnosed as HIV-positive. After a hearing, an IJ denied all relief and ordered Phiri removed to

Zambia. The BIA agreed with the IJ’s decision and dismissed her appeal.

       *
         The Honorable Dan A. Polster, United States District Judge for the Northern District of
Ohio, sitting by designation.
No. 13-4475
Phiri v. Holder


       We may grant a petition for review of a decision denying asylum relief only where the

evidence is so compelling that no reasonable factfinder could fail to find that the applicant is

entitled to relief. Ouda v. INS, 324 F.3d 445, 451 (6th Cir. 2003). In order to be entitled to

asylum, Phiri was required to show that she has a well-founded fear of persecution on account of

a protected ground; in this case, her membership in the group of women who are HIV-positive.

See Bonilla-Morales v. Holder, 607 F.3d 1132, 1136 (6th Cir. 2010). Phiri raised several

arguments to support her case. First, she argued that women, and particularly women with HIV,

are discriminated against in obtaining employment in Zambia. However, the IJ found that Phiri

would not be subject to such discrimination because of her training. In the worst case, Phiri

acknowledged that she could be employed by her father, who owns a business manufacturing

detergent. Next, Phiri pointed to an article she submitted documenting that women with HIV in

abusive relationships often have difficulty keeping up with their medication regimen. However,

this did not apply to Phiri, who is single.

       Finally, Phiri indicated that the strongest of the three medications she takes daily to

control her HIV is not available in Zambia because of its cost. Moreover, she argued that

medications in general could become unavailable due to government corruption, when money

intended to provide medication is diverted to line the pockets of corrupt officials, and foreign

donors become disillusioned and withdraw their support. If the unavailability of medication to

treat HIV in Zambia were considered persecution in this case, it would have to be shown to be

motivated by a desire to persecute women with HIV. See Umana-Ramos v. Holder, 724 F.3d

667, 671 (6th Cir. 2013). The evidence shows, however, that the availability of medication is

governed by economic forces and the greed of corrupt officials, and not designed to persecute the



                                              -2-
No. 13-4475
Phiri v. Holder


group of which Phiri is a member. Therefore, the evidence does not compel a finding that Phiri

has a well-founded fear of persecution.

       Because Phiri has not established eligibility for asylum, she necessarily cannot satisfy the

more demanding standard for withholding of removal. See Bonilla-Morales, 607 F.3d at 1138-

39. And she has submitted no evidence to show that she will be tortured by or with the consent

or acquiescence of the government of Zambia, in order to be entitled to protection under the

CAT. See Ali v. Reno, 237 F.3d 591, 596-97 (6th Cir. 2001). Accordingly, we deny the petition

for review.




                                               -3-